      Case 2:18-cv-04234-SRB Document 1 Filed 11/28/18 Page 1 of 15




 1   James X. Bormes (pro hac vice admission pending)
     LAW OFFICE OF JAMES X. BORMES, P.C.
 2   Illinois State Bar No. 620268
     8 South Michigan Avenue
 3   Suite 2600
     Chicago, Illinois 60603
 4   (312) 201-0575
     jxbormes@bormeslaw.com
 5
 6   LEAD ATTORNEY IN CHARGE FOR
     PLAINTIFF AND CLASS MEMBERS
 7
     Thomas M. Ryan (pro hac vice admission pending)
 8   LAW OFFICE OF THOMAS M. RYAN, P.C.
     Illinois State Bar No. 6273422
 9   35 East Wacker Drive
     Suite 650
10   Chicago, Illinois 60601
     (312) 726-3400
11   Tom@tomryanlaw.com
     Attorney for Plaintiff
12
     LOCAL COUNSEL:
13   Michelle R. Matheson #019568
     MATHESON & MATHESON, P.L.C.
14   15300 North 90th Street
     Suite 550
15   Scottsdale, Arizona 85260
16   (480) 889-8951
     mmatheson@mathesonlegal.com
17   Attorney for Plaintiff

18                       IN THE UNITED STATES DISTRICT COURT
19
                              FOR THE DISTRICT OF ARIZONA
20
     Kendra Brackens and Roquel Davidson,       No.:
21
     individually and on behalf of all others
22   similarly situated,
23                                              COLLECTIVE ACTION COMPLAINT
           Plaintiffs,
24
           v.                                   (JURY TRIAL REQUESTED)
25
26   First American Home Warranty, Corp.,
27         Defendant.
28
       Case 2:18-cv-04234-SRB Document 1 Filed 11/28/18 Page 2 of 15




 1          Plaintiffs, Kendra Brackens and Roquel Davidson, individually and on behalf of all
 2   other persons similarly situated, known and unknown, through their attorneys, complain
 3   against Defendant First American Home Warranty, Corp. (“First American”), as follows:
 4
                              NATURE OF PLAINTIFFS’ CLAIMS
 5
 6          1.     This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. § 201
 7   et seq. (“FLSA”), based on Defendant’s failure to pay Plaintiffs and other similarly
 8   situated persons all overtime pay for all time worked in excess of forty (40) hours per week.
 9          2.     Defendant employs the telephone-based workers who are the putative
10   collective members in this lawsuit.
11          3.     Defendant knowingly required and/or permitted Plaintiffs, who worked as
12   telephone-dedicated employees in the position of Customer Service Representative. and
13   other similarly situated telephone-dedicated employees to perform unpaid work before
14   and after the start and end times of their shifts, including but not limited to booting up
15   computers, initializing several software programs, reading company issued emails and
16   instructions, and completing customer service calls.
17          4.     In addition, Defendant was aware that Plaintiffs and those similarly situated
18   to them also performed work for Defendant on their break periods, including meal breaks, for
19   which they were not paid. The work that Plaintiffs and similarly situated employees
20   performed during break periods includes, but is not limited to, completing customer
21   orders, finishing customer service calls, logging back into the phone system, re-booting
22   their computers and initializing software programs.
23          5.     The amount of uncompensated time Plaintiffs and those similarly situated
24   to them spend or have spent on these required and unpaid work activities averages
25   approximately ten minutes or more per day per person.
26          6.     Defendant’s conduct violates the FLSA, which requires non-exempt
27   employees to be compensated for their overtime work at a rate of one and one-half times
28   their regular rate of pay. See 29 U.S.C. § 207(a).



                                                  2
       Case 2:18-cv-04234-SRB Document 1 Filed 11/28/18 Page 3 of 15




 1           7.      Plaintiffs bring their FLSA overtime claims as a collective action pursuant to
 2   29 U.S.C. § 216(b) on behalf of telephone-dedicated employees who worked for Defendant
 3   throughout the country at call centers owned by First American.
 4
 5                                 JURISDICTION AND VENUE
 6           8.      This Court has original jurisdiction over Plaintiffs’ FLSA claims in this
 7   action under 29 U.S.C. § 1331 and 29 U.S.C. § 216(b).
 8           9.      Venue is proper in this Court as the illegal conduct alleged herein occurred
 9   in this district.
10
11                                          THE PARTIES
12           10.     Plaintiff Kendra Brackens is an individual who Defendant employed from
13   approximately May 2017 to approximately August 2017 as an hourly, non-exempt
14   Customer Service Representative who was placed to work in a call center y First American
15   operated located at 2411 West Rose Garden Lane in Phoenix, Arizona. Plaintiff Brackens
16   resided in this judicial district when she worked for Defendant.
17           11.     Plaintiff Roquel Davidson is an individual who Defendant employed from
18   approximately June 2017 to approximately September 2017 as an hourly, non-exempt
19   Customer Service Representative who was placed to work in a call center First American
20   operated located at 2411 West Rose Garden Lane in Phoenix, Arizona. Plaintiff Davidson
21   resided in this judicial district when she worked for Defendant.
22           12.     Defendant First American Home Warranty, Corp. business involves selling
23   residential service contracts that cover residential systems, such as heating and air
24   conditioning systems, and certain appliances. Fees for the warranties generally are paid at
25   the closing of the home purchase or directly by the consumer. Defendant currently operates
26   its warranty business in 39 states and the District of Columbia. First American operates
27   telephone call centers in Phoenix, Arizona and Santa Rosa, California, and, upon
28



                                                    3
       Case 2:18-cv-04234-SRB Document 1 Filed 11/28/18 Page 4 of 15




 1   information and belief, elsewhere, where telephone-dedicated hourly employees handle
 2   phone calls regarding its home warranty products.
 3          13.    Defendant employed Plaintiffs and other similarly situated persons as
 4   “employees,” as that term is defined by Section 3(e) of the FLSA, 29 U.S.C. § 203(e).
 5          14.    At all material times, Defendant has been an enterprise in commerce or in
 6   the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA
 7   because it has had employees engaged in commerce. 29 U.S.C. § 203(s)(1).
 8          15.    Furthermore, Defendant has had, and continues to have, an annual gross
 9   business volume in excess of $500,000.
10          16.    At all relevant times, Defendant was an “employer” of Plaintiffs and other
11   similarly situated persons, as that term is defined by Section 203(d) of the FLSA, 29 U.S.C.
12   § 203(d).
13          17.    At all material times, Plaintiffs and putative FLSA Collective Members were
14   individual employees who engaged in commerce or in the production of goods for
15   commerce as required by 29 USC § 206-207.
16          18.    Further, at all material times, Defendant has operated as a “single enterprise”
17   within the meaning of 3(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1). That is, Defendant
18   performs related activities through unified operation and common control for a common
19   business purpose. See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515 (1973); Chao
20   v. A-One Med. Servs., Inc., 346 F.3d 908, 914–15 (9th Cir. 2003).
21
22                                 FACTUAL ALLEGATIONS
23          A.     Defendant’s Practice of Requiring and/or Permitting Telephone-Based
24                 Hourly Employees to Work Before the Start of Their Scheduled Shift Time

25          19.    Defendant operates and has operated “call centers” in Arizona and California
26   and, possibly elsewhere, where telephone-dedicated employees similar to Plaintiffs handle
27   phone calls regarding Defendant’s home warranty products offered to its customers.
28



                                                  4
       Case 2:18-cv-04234-SRB Document 1 Filed 11/28/18 Page 5 of 15




 1          20.    Defendant does not allow telephone-based employees to use its phones and
 2   computers for any personal use. Additionally, Defendant generally prohibits and does not
 3   allow telephone-based employees to use their own personal cell phones on the call center
 4   floor. Under Defendant’s policies and practices, telephone-based employees are required
 5   to store their personal cell phones during the work day and can generally only use them on
 6   breaks and off the call center floor.
 7          21.    At the call center where Plaintiffs worked, Defendant’s managers on the call
 8   center floor could and did regularly see with their own eyes that Plaintiffs and similarly
 9   situated telephone-based employees arrived at their work stations before the start of their
10   scheduled shift time, logged into Defendant’s computers, and began working on their
11   computers prior to the start of their scheduled shift time.
12          22.    Despite seeing and knowing that Plaintiffs and similarly situated telephone-
13   based employees performed work at their work stations prior to their scheduled shift time
14   start, Defendant and its managers on the floor of the call center did not make any effort to
15   stop or otherwise disallow this pre-shift work and instead allowed and permitted it to
16   happen.
17          23.    Defendant possesses, controls and/or has access to information and
18   electronic data that shows the times Plaintiffs and similarly situated telephone-based
19   employees logged into their computers each day and the time they logged into their
20   telephone systems.
21          24.    By possessing, controlling and/or accessing this information, Defendant
22   knew that Plaintiffs and similarly situated telephone-based employees worked prior to the
23   start of their scheduled shift time.
24          25.    Despite having this information and knowing that Plaintiffs and similarly
25   situated telephone-based employees logged into their computers, initialized necessary
26   software programs, and read company issued emails and instructions prior to the start of
27   their scheduled shift time, Defendant did not make any effort to stop or otherwise disallow
28   this pre-shift work and instead allowed and permitted it to happen.



                                                   5
       Case 2:18-cv-04234-SRB Document 1 Filed 11/28/18 Page 6 of 15




 1          26.    Defendant knowingly required and/or permitted Plaintiffs and those similarly
 2   situated to them to perform unpaid work before and after the start and end times of their
 3   shifts, including but not limited to booting up computers, initializing several software
 4   programs, and reading company issued emails and instructions prior to the start of their
 5   scheduled shift time, and completing customer service calls, closing down the software
 6   programs, and logging off the system after the end of their scheduled shift times.
 7          27.    In addition, by having managers on the call center floor and having access to
 8   the electronic data, among other things, Defendant was aware that Plaintiffs and those
 9   similarly situated to them also performed work for Defendant on their break periods, for
10   which they were not paid. The work that Plaintiffs and similarly situated employees
11   performed during break periods includes, but is not limited to, completing customer
12   orders, finishing customer service calls, logging back into the phone system, re-booting
13   their computers and initializing software programs.
14          28.    The amount of uncompensated time Plaintiffs and those similarly situated
15   to them spend or have spent on these required and unpaid work activities averages
16   approximately ten minutes or more per day per person.
17          29.    Defendant monitored and directed the work activities of Plaintiffs and other
18   similarly situated persons, including the unpaid work at issue.
19          B.     Defendant Knew of and Assented to the Pre-Shift Work
20          30.    Defendant’s policy and practice permits and/or requires telephone-based
21   employees to be logged into their phones by the employee’s scheduled start time.
22          31.    In order to be logged into Defendant’s telephone systems, Defendant
23   required and/or permitted Plaintiffs and similarly situated telephone-based employees to
24   arrive at their work station prior to their scheduled shift time and boot up computers,
25   initialize several software programs, and read company emails and instructions.
26          32.    Defendant’s policy and practice disciplines telephone-based employees if
27   they are not logged into their phones and ready to handle calls by the start of their scheduled
28   shift time.



                                                   6
       Case 2:18-cv-04234-SRB Document 1 Filed 11/28/18 Page 7 of 15




 1           33.   This policy and practice of Defendant results in telephone-based employees,
 2   including the Plaintiffs, to boot up their computers, initialize several software programs
 3   and/or read company emails and instructions prior to their start of their scheduled shift
 4   time.
 5           34.   As set forth herein, via their policies and practices and through their own
 6   telephone and computer systems, Defendants knew and were aware that the telephone-
 7   based employees performed work prior to the start of their scheduled shift.
 8           35.   Defendant did not instruct Plaintiffs and similarly situated telephone-based
 9   employees to not log into their computers or telephone, or to not read company emails prior
10   to the start of their scheduled shift time. Rather, Defendant required, permitted and/or
11   allowed Plaintiffs and the putative collective members to work prior to their scheduled shift
12   time.
13           36.   By knowing of, permitting and/or requiring Plaintiffs and similarly situated
14   telephone-based employees to log into their computers, initialize their various software
15   programs and/or read company email and instructions prior to the start of their scheduled
16   shift time, Defendant assented to them performing this work.
17           C.    Defendant’s Failure to Pay Overtime Wages to Its Telephone-Based
18                 Hourly Employees

19           37.   Defendant determined the rate of pay for Plaintiffs other similarly situated
20   persons.
21           38.   Plaintiffs and other similarly situated persons submitted their timesheets to
22   Defendant’s managers for review and prior to receiving their paychecks. These timesheets
23   were reviewed and approved by employees of Defendant.
24           39.   Defendant supervised and controlled the work schedule of Plaintiffs and
25   other similarly situated persons.
26           40.   Defendant issued paychecks to Plaintiffs other similarly situated persons, and
27   was involved in determining the actual amount of compensation paid by the paycheck.
28



                                                  7
       Case 2:18-cv-04234-SRB Document 1 Filed 11/28/18 Page 8 of 15




 1          41.    Plaintiffs and those employees similarly situated are individuals who were,
 2   or are, employed by Defendant in customer service, sales, and similar positions at
 3   Defendant’s call centers who were not paid for some or all of their work activities prior to
 4   the beginning of their shifts, during meal and rest breaks, or after the end of their shifts.
 5          42.    Plaintiffs and the other employees are similarly situated to one another
 6   because their duties consisted primarily of providing services related to handling phone calls
 7   regarding Defendant’s home warranty products offered to its customers while working in
 8   Defendant’s call centers. Plaintiffs and others similarly situated all shared similar policies,
 9   job titles, job descriptions, training, job duties and compensation, among other things.
10          43.    The same trainers provided the same training to Defendant’s telephone
11   dedicated employees in Arizona and California.           The uniformity of operations of
12   Defendant’s Arizona and California call centers allowed telephone dedicated employees
13   and their supervisors to transfer from one location to the other.
14          44.    Plaintiffs and the other employees are also similar because Defendant did not
15   pay them for all time they actually worked. Defendant knowingly required Plaintiffs and the
16   similarly situated individuals to perform unpaid work before and after their scheduled
17   shifts, including but not limited to booting-up computers, initializing several software
18   programs, reading company emails and instructions, and completing customer service
19   calls. Additionally, Defendant was aware that Plaintiffs and those similarly situated to
20   them also performed work for Defendant on their break periods, for which they were not paid.
21          45.    The net effect of Defendant’s policies and practices, instituted and approved
22   by company managers, is that Defendant willfully failed to pay overtime compensation to
23   Plaintiffs and others similarly situated, and willfully failed to keep accurate time records
24   to save payroll costs. Defendant thus enjoyed ill-gained profits at the expense of its hourly
25   employees.
26          46.    Plaintiffs and others similarly situated at times work or worked in excess of
27   forty hours per week for Defendant in a given workweek.
28



                                                   8
       Case 2:18-cv-04234-SRB Document 1 Filed 11/28/18 Page 9 of 15




 1          47.    Defendant’s policy and practice of requiring and/or permitting its employees,
 2   including Plaintiffs and other non-exempt, hourly employees, to perform work without pay
 3   for such work performed, violates Section 6 of the FLSA, 29 U.S.C. § 206.
 4          48.    Defendant’s policy and practice of requiring its employees to perform work
 5   without pay in many instances has caused and continues to cause Plaintiffs and certain
 6   other similarly situated hourly employees to work in excess of forty hours per week,
 7   without being properly compensated at a wage of 1.5 times their respective hourly rate for
 8   such work performed, as required by Section 7 of the FLSA, 29 U.S.C. § 207.
 9          49.    Defendant’s failure to compensate its non-exempt, hourly call center
10   employees with the full amount of the applicable overtime wage has caused Plaintiffs and
11   other similarly situated non-exempt call center employees to suffer harm.
12          50.    Defendant’s non-exempt, call center hourly employees are entitled to
13   compensation for all time they worked without pay in any given workweek.
14
15                         COLLECTIVE ACTION ALLEGATIONS
16          51.    Plaintiffs bring Count I of this Complaint as a collective action on behalf of
17   themselves and all other current and former hourly employees of Defendant who Defendant
18   required to perform the work described herein without pay at any time during the three
19   years prior to the commencement of the action to present at call centers owned by
20   Defendant.
21          52.    Plaintiffs have actual knowledge that FLSA Collective Members have also
22   been denied overtime pay for hours worked over forty hours per workweek. That is,
23   Plaintiffs worked with other telephone dedicated employees who worked at the
24   Defendant’s call center. As such, they have first-hand personal knowledge that the same
25   pay violations occurred to other collective members.          Furthermore, other telephone
26   dedicated employees at Defendant’s call centers have shared with them similar pay
27   violation experiences as those described in this complaint.
28



                                                  9
      Case 2:18-cv-04234-SRB Document 1 Filed 11/28/18 Page 10 of 15




 1          53.    Other employees similarly situated to Plaintiffs work or have worked at
 2   Defendant’s call centers, but were not paid overtime at the rate of one and one-half their
 3   regular rate when those hours exceeded forty hours per workweek.
 4          54.    Although Defendant permitted and/or required the FLSA Collective
 5   Members to work in excess of forty hours per workweek, Defendant has denied them full
 6   compensation for their hours worked over forty.
 7          55.    FLSA Collective Members perform or have performed the same or similar
 8   work as Plaintiffs.
 9          56.    FLSA Collective Members regularly work or have worked in excess of forty
10   hours during a workweek.
11          57.    FLSA Collective Members are not exempt from receiving overtime pay at
12   the federally mandated wage rate under the FLSA.
13          58.    As such, FLSA Collective Members are similar to Plaintiffs in terms of job
14   duties, pay structure, and the denial of overtime wages.
15          59.    Defendant’s failure to pay overtime compensation wage rate required by the
16   FLSA results from generally applicable policies or practices, and does not depend on the
17   personal circumstances of the FLSA Collective Members.
18          60.    The experiences of Plaintiffs, with respect to their pay, are typical of the
19   experiences of the FLSA Collective Members.
20          61.    The specific job titles or precise job responsibilities of each FLSA Collective
21   Member do not prevent collective treatment.
22          62.    All FLSA Collective Members, irrespective of their particular job
23   requirements, are entitled to overtime compensation for hours worked in excess of forty
24   during a workweek.
25          63.    Although the exact amount of damages may vary among FLSA Collective
26   Members, the damages for the FLSA Collective Members can be easily calculated by a
27   simple formula. The claims of all FLSA Collective Members arise from a common nucleus
28



                                                  10
      Case 2:18-cv-04234-SRB Document 1 Filed 11/28/18 Page 11 of 15




 1   of facts. Liability is based on a systematic course of wrongful conduct by Defendant that
 2   caused harm to all FLSA Collective Members.
 3          64.      As such, Plaintiffs bring their FLSA overtime claims as a collective action
 4   on behalf of the following collective, and Plaintiffs’ Counsel seek to send notice of this
 5   lawsuit to the following described persons:
 6                   All persons who worked for Defendant as telephone-dedicated
 7                   employees, however titled, who were compensated, in part or
                     in full, on an hourly basis at Defendant’s call centers at any
 8                   time between November 27, 2015 and the present who did not
 9                   receive the full amount of overtime wages earned and owed to
                     them.
10
11          65.      There are questions of law or fact common to the employees described in
12   paragraph 64.
13          66.      Plaintiffs are similarly situated to the employees described in paragraph 64,
14   as Plaintiffs’ claims are typical of the claims of those persons.
15          67.      Plaintiffs’ claims or defenses are typical of the claims or defenses of the
16   persons described in paragraph 64.
17          68.      This is not a collusive or friendly action. Plaintiffs have retained counsel
18   experienced in complex employment litigation, and Plaintiffs and their counsel will fairly
19   and adequately protect the interests of the persons described in paragraph 64.
20          69.      A collective action is the most appropriate method for the fair and efficient
21   resolution of the matters alleged in Count I.
22          70.      At all relevant times, Defendant employed Plaintiffs and the persons
23   described in paragraph 64.
24          71.      At all relevant times, Defendant paid Plaintiffs and the persons described in
25   paragraph 64 to work.
26          72.      At all relevant times, Defendant has been an “employer” of Plaintiffs and the
27   persons described in paragraph 64, as the term “employer” is defined by Section 3(d) of
28   the FLSA, 29 U.S.C. § 203(d).



                                                     11
      Case 2:18-cv-04234-SRB Document 1 Filed 11/28/18 Page 12 of 15




 1          73.    At all relevant times, Plaintiffs and the persons described in paragraph 64
 2   have been “employees” of Defendant as defined by Section 3(e) of the FLSA, 29 U.S.C. §
 3   203(e).
 4                                       COUNT I – FLSA
 5                              (Failure to Pay Overtime Wages)
 6
 7          74.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 73 as
 8   paragraph 74 of this Count I.
 9          75.    Plaintiffs, individually and on behalf and the members of the collective
10   described in paragraph 64, assert claims for unpaid overtime pursuant to the FLSA.
11          76.    At any and all times relevant hereto, Defendant was an “enterprise engaged
12   in commerce” within the meaning of Section 3(s) of the FLSA, 29 U.S.C. § 203(s).
13          77.    At any and all times relevant hereto, Defendant was an “employer” of the
14   Plaintiffs and the members of the collective described in paragraph 64 within the meaning
15   of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).
16          78.    At any and all times relevant hereto, Plaintiffs and the members of the
17   collective described in paragraph 64 were “employees” of Defendant as defined by Section
18   3(e) of the FLSA, 29 U.S.C. § 203(e).
19          79.    Plaintiffs and the members of the collective described in paragraph 64 were
20   not paid for all time worked in excess of 40 hours in a week during the applicable statutory
21   time period, in violation of the maximum hours provisions of the FLSA, 29 U.S.C. § 207.
22          80.    At all times relevant hereto, Defendant’s failure to pay Plaintiffs and the
23   members of the collective described in paragraph 64 premium pay for all time worked over
24   40 hours in a week was willful in that, among other things:
25                 a.     Defendant knew that the FLSA required it to pay time and one-half
26                        for all time worked over 40 hours in a week;

27                 b.     Defendant failed to maintain true and accurate time records; and
28



                                                 12
      Case 2:18-cv-04234-SRB Document 1 Filed 11/28/18 Page 13 of 15




 1                 c.     Defendant encouraged Plaintiffs and other similarly situated
                          employees to not record all time worked.
 2
 3
            81.    As a direct and proximate result thereof, Plaintiffs and the members of the
 4
     collective described in paragraph 64 are due unpaid back wages and liquidated damages,
 5
     pursuant to 29 U.S.C. § 216.
 6
 7                                    DAMAGES SOUGHT

 8          82.    Plaintiffs and the FLSA Collective Members are entitled to recover
 9   compensation for the hours they worked for which they were not paid at the federally
10   mandated overtime wage rate.
11          83.    Plaintiffs and the FLSA Collective Members are also entitled to an amount
12   equal to all of their unpaid wages as liquidated damages. 29 U.S.C. § 216(b).
13          84.    Plaintiffs and FLSA Collective Members are entitled to recover their
14   attorneys’ fees and costs as required by the FLSA. 29 U.S.C. § 216(b).
15          WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,
16   by and through their attorneys, demand judgment against Defendant and in favor of
17   Plaintiffs and all others similarly situated, for a sum that will properly, adequately and
18   completely compensate them for the nature, extent and duration of their damages, the costs
19   of this action and as follows:
20      A. Conditionally certify the collective described in paragraph 64, and grant Plaintiffs’
           counsel leave to send notice of this lawsuit to the members of the collective and
21
           allow them the opportunity to opt-in as party plaintiffs pursuant to Section 16 of the
22         FLSA, 29 U.S.C. § 216;
23
        B. Declare and find that the Defendant committed one or more of the following acts:
24
25          i.     Violated provisions of the FLSA for Plaintiffs and all persons who opt-in as
26                 party plaintiffs; and

27          ii.    Willfully violated provisions of the FLSA for Plaintiffs and all persons who
                   opt-in as party plaintiffs.
28



                                                 13
     Case 2:18-cv-04234-SRB Document 1 Filed 11/28/18 Page 14 of 15




 1    C. Award compensatory damages, including all wages and overtime pay owed, in
         an amount according to proof;
 2
 3    D. Award liquidated damages on all wages and overtime compensation due to Plaintiffs
         and all persons who opt-in as party plaintiffs;
 4
 5
      E. Award all costs and reasonable attorneys’ fees incurred prosecuting this claim;
 6
 7    F. Grant leave to amend to add claims under applicable state and federal laws to
         conform with the proofs at trial;
 8
 9    G. Grant leave to add additional plaintiffs by motion or any other method approved by
10       the Court to conform with the proofs at trial; and
11
      H. Grant such further relief as the Court deems just and equitable.
12
13       DATED this 28th day of November 2018
14
                                          LAW OFFICE OF JAMES X. BORMES, P.C.
15
16
                                           s/ James X. Bormes
17                                        (pro hac vice admission pending)
                                          James X. Bormes
18                                        LAW OFFICE OF JAMES X. BORMES, P.C.
                                          Illinois State Bar No. 620268
19                                        8 South Michigan Avenue
                                          Suite 2600
20                                        Chicago, Illinois 60603
                                          (312) 201-0575
21                                        jxbormes@bormeslaw.com
22
23                                          Thomas M. Ryan
                                            (pro hac vice admission pending)
24                                          LAW OFFICE OF THOMAS M. RYAN, P.C.
                                            Illinois State Bar No. 6273422
25                                          35 East Wacker Drive
                                            Suite 650
26                                          Chicago, Illinois 60601
                                            (312) 726-3400
27                                          tom@tomryanlaw.com
28



                                              14
     Case 2:18-cv-04234-SRB Document 1 Filed 11/28/18 Page 15 of 15




 1                                    LOCAL COUNSEL:
                                      Michelle R. Matheson #019568
 2                                    MATHESON & MATHESON, P.L.C.
                                      15300 North 90th Street
 3                                    Suite 550
                                      Scottsdale, Arizona 85260
 4                                    (480) 889-8951
                                      mmatheson@mathesonlegal.com
 5                                    Attorney for Plaintiffs
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        15
